Citation Nr: 1019378	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  03-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decision.  In a decision dated in September 2006, the Board 
denied the appeal.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (Court), and, 
subsequently, pursuant to a joint motion to the Court filed 
by the parties (the veteran and the VA Secretary), the Court 
vacated the Board decision and remanded the claim for further 
action.  The appeal has been remanded twice to comply with 
the Court directed actions.


FINDING OF FACT

A chronic low back disability, including degenerative disc 
disease, was of service onset.


CONCLUSION OF LAW

A chronic low back disability, including degenerative disc 
disease, was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed. 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including osteoarthritis, if the disability 
was manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To 
establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship (nexus) between the current disability and the 
in-service disease or injury (or in-service aggravation). 
 Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

No complaints of back pain were noted on the April 1966 
induction examination, but the Veteran's right leg was noted 
to be about half an inch shorter than his left leg.  Service 
treatment records show that in April 1967 he complained of 
back pain since the previous night, and reported having 
trouble with is back prior to service.  Examination revealed 
paravertebral muscle spasm and "fair" range of motion; the 
diagnosis was lumbosacral strain.  The July 1968 separation 
examination did not reveal any complaints or abnormal 
findings pertaining to the back, although it was noted that 
the Veteran fractured his right femur in 1958, with no 
problems except pain during damp weather.  

The Veteran contends that when he was in the fifth grade he 
was hit by a car, and broke his leg.  He reports that the leg 
grew back crooked and was 1/2 to 3/4 inch shorter than his left 
leg.  He alleges that he had back problems throughout 
service, which he believes were caused by the leg length 
discrepancy.  

The Veteran's spouse states that she has known the Veteran 
since his service discharge, and that he complained of back 
pain since that time.  

The post-service medical evidence of record first shows 
treatment for back complaints in 2002.  An X-ray of the back 
in March 2004 revealed degenerative disc disease of the 
lumbar spine and a right femur about 1.8 cm. shorter than the 
left femur, due to an old fracture.

On a VA examination in October 2008, the diagnosis was 
degenerative disc disease of the thoracic and lumbar spine.  
The examiner noted that the Veteran had a leg length 
difference and stated that it could be reasonably determined 
by historical means that the leg length difference existed 
prior to the Veteran's service.  She concluded that the 
current low back disability was not caused or aggravated by 
the leg length difference.  She reasoned that the lack of 
significant gait disturbance or asymmetry to the Veteran's 
posture indicated that the leg length shortening was not the 
most significant cause of his low back disorder.  The 
examiner noted that his post-service occupations as a vehicle 
mechanic and tow truck operator were associated with a 
significant amount of heavy lifting in unbalanced postures, 
and she believed this was the primary cause of his current 
low back disability.  The examiner also noted that the 
lumbosacral strain diagnosed in April 1967 was a soft tissue 
abnormality, while his current low back disability was a bony 
disorder.  She concluded that lumbosacral was due to the 
lifting required of truck drivers, and may have been 
aggravated to a small degree by his leg length discrepancy, 
but was not caused by it.  Regardless, she concluded that the 
lumbosacral strain noted during service had resolved by the 
time he left service and was not a permanent condition, since 
he did not seek any treatment for a back condition until many 
years after service, and that any aggravation of a low back 
disability by a leg length difference was not related to 
military service.  

In November 2008, J. Sutherland, Jr. D.O., wrote that the 
Veteran was evaluated in April 1967 for recurrent 
paravertebral muscle spasms of the lumbar spine and decreased 
limitation of motion.  Currently, he had severe limitation of 
motion in the lumbar spine and paravertebral muscle spasm 
with extension and flexion.  He wrote that the Veteran 
fractured his right femur in 1958, with associated short leg 
syndrome, and, as a direct result of the fracture, he had 
trouble with his lower back.  He reported that the Veteran's 
right leg was about 1.9 cm. shorter than the left.  Dr. 
Sutherland concluded that the Veteran's service aggravated 
his condition.  

D. Owens, M.D., wrote, in December 2008, that she was 
treating the Veteran.  He had chronic low back pain.  He had 
a history of a right femur fracture in 1958, and 
documentation of a leg length discrepancy of 1.9 cm.  The 
Veteran reported that he had been troubled with chronic and 
aggravating back pain since service.  Dr. Owens concluded 
that since it had been medically shown that gait 
abnormalities, which would include walking and running with 
one leg shorter than the other, can cause chronic back pain, 
it was her opinion that the Veteran's back pain was at least 
as likely as not directly related to the time he spent in the 
military.  

The Board obtained a VHA medical opinion in June 2009.  The 
physician concluded that his current low back disability had 
its clinical onset after service, since there were no 
clinical records of any spine complaints or treatment from 
1968 to 2002.  He received low back treatment on one occasion 
in service, and he a history of having back trouble before 
service.  The physician concluded that although there were no 
records of a low back disability prior to service, having a 
leg length discrepancy of 1.8 cm. with a shorter right leg 
could predispose anyone to the possibility of degenerative 
changes osteoarthritis and degenerative disc disease of the 
lumbosacral spine of present for a minimum of 10 years 
(references were enclosed).  There were, however, no records 
of measurable increase in severity of the low back disability 
during service, and no records that the preexisting leg 
length discrepancy had any effect on any low back disability 
during service.  Therefore, there was no measurable increase 
in the severity of low back disability during his active 
service, beyond that attributable to natural progress.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  With respect to the 
medical opinions, in evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The negative nexus opinions in this case all suffer from a 
heavy reliance on the absence of records of treatment from 
the time of the Veteran's discharge from service until 2002, 
a period of over 30 years.  While this is a factor for 
consideration, it is well established that the absence of 
contemporaneous treatment is not dispositive.  In this 
regard, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Moreover, when the matter involves lay observable 
symptomatology, the evidence of continuity is largely a 
matter of credibility, and not a medical issue.  The Veteran 
is competent to testify as to continuity of symptomatology 
since service, and both he and his wife have provided 
credible testimony of the persistence of low back pain after 
service.  Further, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau.  

In the Veteran's favor, he fractured his right femur in about 
1958, which caused a leg length discrepancy.  There is 
medical evidence that such a discrepancy would predispose one 
to a back disability after at least ten years.  Nine or so 
years after his injury, in April 1967, he was treated for 
lumbosacral strain while on active duty, when he was in 
Vietnam.  The VA examination in October 2008 noted atrophy of 
the right thigh, and X-rays showed compression injury of the 
thoracolumbar spine.  The examiner stated that the back 
strain in service was due to the lifting required of truck 
drivers at that time, and may have been aggravated, but not 
caused, by the leg length difference.  This is probative, 
because the term "aggravated" legally means a permanent 
increase in the level of severity of a condition, not due to 
natural progress.  See 38 C.F.R. § 3.306.  Although the Board 
does not find sufficient evidence to overcome the presumption 
of soundness, this is evidence suggesting a chronic back 
condition in service, which is not adequately explained away 
in the examiner's ultimately negative nexus opinion.  The 
examiner further stated that the leg length difference 
contributed to an imbalance of posture that, to some degree, 
caused increased strain on his low back, aggravating his low 
back disorder.  

During the Veteran's two years of active duty, he rose in 
rank from E-1 to E-5, and service one year in Vietnam.  In 
addition to his basic training, he underwent combat training 
(although these military records do not show combat 
participation).  He and his wife testified at a hearing 
before the undersigned, and factors including the demeanor of 
the witness, the facial plausibility of the testimony, and 
the consistency of the witness' testimony with other 
testimony and affidavits submitted on behalf of the veteran 
may properly be considered.  Caluza v. Brown, 7 Vet. App. 
498, 511 (1995).  The Board finds, in view of these factors, 
that the Veteran's testimony was credible.  

Thus, there is medical evidence that about ten years of leg 
length discrepancy predisposes one to a low back disability; 
the Veteran was treated in service for lumbosacral strain 
nearly 10 years after the leg length discrepancy occurred; 
and during his training and military activities, he would 
have engaged in maneuvers that required bending, twisting, 
heavy lifting, and carrying.  There is credible evidence, 
from the Veteran and his wife, of continuity of 
symptomatology since service, and there is medical evidence 
of a current chronic low back disability, and sufficiently 
probative medical evidence to link the current condition to 
service.  In view of these factors, the Board finds that the 
evidence is in equipoise as to whether a back disorder was of 
service onset.  Resolving all reasonable doubt in the 
Veteran's favor, service connection for a chronic low back 
disability, including degenerative disc disease, is 
warranted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  




ORDER

Service connection for a chronic low back disability, 
including degenerative disc disease, is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


